—Order, Family Court, New York County (Richard Ross, J.), entered on or about January 30, 1997, which, after a hearing, granted petitioner wife’s application for an order of protection, inter alia, directing respondent husband to stay away from petitioner and the marital residence for 1 year, unanimously affirmed, without costs.
Family Court found that respondent’s conduct, specifically, throwing a cup of coffee at petitioner, threatening to strike her with a cane, choking her, striking her, and grabbing her neck while threatening to kill her, justified entry of the subject order of protection. We agree (see, Matter of Quintana v Quintana, 237 AD2d 130). Family Court’s factual and credibility findings are entitled to deference (Matter of Cutrone v Cutrone, 225 AD2d 767), and are, in any case, well supported by the hearing record. Nor, contrary to respondent’s assertion, did the court violate respondent’s due process right to a full and fair hearing by imposing limits on respondent’s counsel during his cross-examination of petitioner. The court properly exercised its discretion in controlling the nature and extent of that cross-examination (see, People v Schwartzman, 24 NY2d 241, 244).
*210We have examined respondent’s remaining contentions and find them to be without merit.
Concur — Ellerin, J. P., Nardelli, Williams and Mazzarelli, JJ.